IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-41016
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GONZALO BAEZA-SANCHEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-504-ALL
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gonzalo Baeza-Sanchez appeals from his guilty-plea

conviction for illegally reentering the United States after

having been deported subsequent to an aggravated felony

conviction, in violation of 8 U.S.C. § 1326.   He argues that his

indictment violates the Fifth and Sixth Amendments because it

does not allege general intent.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41016
                                 -2-

     As Baeza-Sanchez concedes, however, his argument is

foreclosed by Fifth Circuit precedent.     See United States v.

Guzman-Ocampo, 236 F.3d 233, 237-39 (5th Cir. 2000), cert.

denied, 533 U.S. 953 (2001); see also United States v. Berrios-

Centeno, 250 F.3d 294, 297-300 (5th Cir.), cert. denied, 122
S. Ct. 288 (2001).   He raises the argument only to preserve it

for Supreme Court review.

     The district court’s judgment is AFFIRMED.